Citation Nr: 9917807	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-43 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a stress fracture of the right 
heel.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a stress fracture of the left 
heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey




INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 RO rating decision that denied 
the veteran's claim for compensable evaluations for service-
connected residuals of stress fractures of his right and left 
heels with callosities. This matter was previously before the 
Board in December 1996 and June 1998 at which times it was 
remanded to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a stress 
fracture of the right foot with callosities produces moderate 
impairment.

1.  The veteran's service-connected residuals of a stress 
fracture of the left foot with callosities produces moderate 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable, 10 percent, evaluation 
for service-connected residuals of the right foot with 
callosities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for a compensable, 10 percent, evaluation 
for service-connected residuals of the left foot with 
callosities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5284 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include an August 1970 
X-ray report showing a stress fracture of the right os 
calcis, and an August 1970 physical profile report limiting 
the veteran's duty because of the stress fracture.  

Service medical records also include an October 1970 
treatment record reflecting the veteran's complaints of 
bilateral heel pain.  He was later seen at a podiatry clinic 
in October 1970 at which time it was thought that he had a 
possible stress fracture of the left heel.  A gel cast was 
applied to the left heel for one week, and a "S L W" cast 
was applied to the right heel for three weeks.  

According to a November 1970 service medical record, the 
veteran had a healing stress fracture of the right os calci 
and also had a gel cast for two weeks with a profile.

In January 1972 the veteran was seen at a medical facility 
and was given a prescription for a plantar wart and callus.

At the veteran's separation examination in February 1972, it 
was noted that he had had a stress fracture to his right heel 
in August 1970 that had healed.  It was also noted that he 
had continuing foot trouble, but that such trouble was more 
of an irritant than anything serious.

At a VA examination in May 1974 the veteran complained of 
continuing discomfort in both heels on prolonged standing or 
walking.  Findings revealed old fractures os calcis of both 
feet, and a plantar wart beneath the first metatarsal head.  

In June 1974 the RO granted service connection for residuals 
of stress fractures of the right and left heels with 
callosities and assigned a 10 percent rating for each foot.

In May 1976 the veteran underwent another VA examination.  
Findings revealed two small plantar warts over the left 
metatarsal area which the veteran said had been treated on 
two prior occasions.  X-ray studies of the veteran's heels 
showed no evidence of fracture or bony abnormality involving 
either calcaneus.  The veteran was diagnosed as having 
history of stress fractures to both heels, normal examination 
at present.  

In an August 1976 rating decision, the RO reduced the 
veteran's residuals of stress fractures of his feet with 
callosities from 10 to 0 percent disabling for each foot.

In July 1981 X-rays were taken of the veteran's feet and 
revealed normal findings.

The veteran was seen at a VA medical facility in August and 
September 1981 for chronic heel and ankle pain.

Results of a bone scan performed on the veteran's feet in 
April 1983 revealed areas of increased uptake in the very 
posterior-inferior position of the articulating surfaces of 
both os calcis with the changes being more marked on the 
left.  There also appeared to be a definite area of increased 
uptake in the base of the left first metatarsal and some 
increased uptake in the right ankle joint space compatible 
with local arthritic changes.  The physician opined that the 
os calci and the base of the left first metatarsal could be 
related to occult trauma.

On file is a medical record dated in May 1983 from a doctor 
of pediatric medicine and foot surgery.  In this record the 
doctor said that he first examined the veteran in September 
1982 because of severe pain in his heels and forefoot 
bilaterally.  Findings in May 1983 revealed normal ranges of 
motion of the subtalar joint, ankle dorsiflexion and hallux 
dorsiflexion.  As far as callosities were concerned, two 
submetatarsal heads were noted on the left.  The veteran had 
tender heels to palpation.  X-ray studies of the feet were 
essentially unremarkable.  The doctor said that he veteran 
had been treated with flexible tape casts and shock absorbing 
materials and had demonstrated remarkable improvement, 
although moderate pain persisted.  He also said that in 
October 1982 the veteran was given custom corrective orthoses 
resulting in continued improvement.  He diagnosed the veteran 
as having bilateral plantar fasciitis and chronic traumatic 
osteo-arthritis of the ankles consistent with prior intra-
articular stress fractures of the heels.  He gave his opinion 
that the veteran's condition should improve somewhat, but 
that it was doubtful that he would ever be entirely 
asymptomatic and would probably always experience some mild 
to moderate pain.

Findings from a VA examination in August 1983 revealed that 
the veteran had a normal gait.  It also revealed that he was 
capable of toe walking with metatarsal discomfort, and that 
the metatarsal heads were somewhat sensitive on palpation.  
The veteran was shown to be capable of heel walking with 
discomfort over the plantar aspect of his heels.  The veteran 
had full ankle and subtalar range.  There were no 
callosities.  It was noted that the veteran improved with 
orthotics.  

In February 1985 the Board continued the noncompensable 
evaluations for residuals of stress fractures with 
callosities of the veteran's right and left foot.

In March 1993 the veteran filed a claim for increased 
evaluations for his service-connected foot disabilities.  He 
said that while he had not had any recent private treatment 
for these conditions, he continued to wear orthoses that he 
obtained privately in 1982.  He also said that "virtually 
all weight bearing activity of a prolonged nature produce[d] 
foot pain and fatigue."

In May 1993 the veteran underwent a VA orthopedic 
examination.  At this examination the veteran complained of 
pain in the plantar medial region of both feet.  Findings 
revealed flexible cavus foot bilaterally, plantar flexed 
first metatarsal-flexible, and uncompensated right foot 
varus.  While the veteran was found to be maximally pronated, 
his right foot was found to stay in a supinated position.  He 
had normal range of motion in all joints and had a normal 
gait.  He was diagnosed as having "r. foot varus 
bilaterally", plantar fasciitis bilaterally and plantar 
flexed first metatarsal bilaterally.

In November 1993 the RO continued the noncompensable ratings 
for residuals of stress fractures with callosities to the 
veteran's right and left feet.

In an April 1994 statement, the veteran said that he had 
experienced much discomfort in his feet since basic training 
and had been wearing orthotics since 1982.  He said that he 
had been unable to engage in many physical activities in a 
normal manner without discomfort, and that he lost sleep at 
night because of aching feet.

In his September 1994 substantive appeal, the veteran said 
that he did not have any foot problems prior to service and 
that he had been given poorly fitting boots in service 
resulting in stress fractures within weeks.  He said that he 
did not immediately receive medical treatment when he asked 
for it, and has had pain and limitation of mobility ever 
since the stress fractures.  He said that any other foot 
problems that he apparently had had been aggravated by his 
active duty.  

At a VA examination in November 1994, the veteran complained 
of early fatigue of his feet and achiness.  Findings included 
no deformity of the feet, full range of motion of the ankle 
and good "SJ" motion.  The veteran was also noted to be 
wearing orthotics in both feet.  He was diagnosed as having 
status post fracture os calcis bilaterally, remote and 
limited relationship to current complaints.

At a VA examination in August 1997 the veteran said that he 
had been working at a VA RO since 1975 doing sedentary work 
and was on his feet approximately 10 percent of the time.  He 
said that he had not lost time from work due to his foot pain 
and that he took aspirin for the pain.  Examination of the 
veteran's right foot revealed that he had 10 degrees 
dorsiflexion, 45 degrees plantar flexion, 30 degrees 
inversion or supination and 20 degrees eversion or pronation.  
The foot was warm and dry with normal hair distribution.  The 
toenails appeared normal.  There were no cavus or planus 
deformities and no evidence of hallux valgus.  Pulses were 
normal.  The examiner was unable to find any deformities of 
the toes either on flexion or extension and there was no 
evidence of corns or calluses.  There was no evidence of 
tenderness on the plantar aspect of the foot, nor was there 
tenderness or swelling of the entire right foot or ankle.  
The examiner concluded by stating that examination of the 
veteran's right foot and ankle was pretty much within normal 
limits.

Examination of the veteran's left foot at the August 1997 
examination revealed 0 degrees dorsiflexion, 20 degrees 
pronation or eversion, and 30 degrees inversion or 
supination.  The foot was warm and dry.  Pulses were easily 
palpable.  There was no evidence of planus or cavus 
deformities and no evidence of hallux valgus.  There was 
evidence in the plantar surface of a somewhat painful and 
slightly movable callous measuring 1/2 inch by 1/2 inch in 
diameter.  There were no flexion or extension deformities of 
the toes and no evidence of significant discomfort of the 
veteran when standing.  

Further findings at the August 1997 VA  examination revealed 
no evidence of laxity of the medial or lateral supporting 
ligaments of the ankle on eversion and inversion stress 
testing of both feet and ankles.  X-ray studies of both feet 
showed mild hallux valgus of the first metaphalangeal joints.  
The veteran was diagnosed as having residuals of stress 
fractures of both feet, most likely the calcaneus.  The 
examiner gave his opinion that the veteran's fatigue and 
discomfort which he noticed on frequent occasions and 
especially at night were directly related to the stress 
fractures that he sustained on active duty during basic 
training.

In an October 1997 rating decision, the RO continued the 
veteran's noncompensable evaluations for service-connected 
residuals of stress fractures.  The RO also granted the 
veteran a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.

II.  Legal Analysis

The veteran's claim for compensable ratings for his service-
connected residuals of stress fractures with callosities to 
his right and left feet are well grounded meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right and left foot disabilities 
has been considered, although the present level of disability 
is of primary concern when determining whether he is entitled 
to higher evaluations.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt is to be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for foot injury.  Under this code, a 10 
percent evaluation is warranted for a moderate foot injury 
and a 20 percent evaluation is warranted for a moderately 
severe foot injury.

The veteran contends that his service-connected residuals of 
stress fractures of his right and left heels warrant a 
compensable evaluation.  Such residuals, according to the 
veteran, include pain, fatigue and limited mobility.  

In regard to mobility, the veteran was found to have a normal 
range of motion in all joints as well as a normal gait at a 
VA examination in May 1993.  Similarly, in November 1994 the 
veteran was found to have a full clinical gait, full range of 
motion of the ankles and good "SJ" motion.  However, at his 
most recent examination in August 1997, the veteran 
demonstrated a 10 degree loss of dorsiflexion in the right 
foot (see 38 C.F.R. § 4.71-3, Plate II).

In 1993 the veteran told the RO that virtually all weight 
bearing activities of a prolonged nature produced foot pain 
and fatigue and that swimming was about the only activity 
which had not been severely curtailed.  In April 1994 the 
veteran said that he lost sleep at night because of aching 
feet and that he could not stand, run or otherwise engage in 
many physical activities in a normal manner without 
discomfort.  In regard to medical evidence, a VA examiner in 
1997 stated that the veteran's fatigue and discomfort in his 
feet, which he experienced on frequent occasions especially 
at night, were directly related to the stress fractures that 
he sustained on active duty.

In addition to the fatigue and discomfort that the veteran 
experiences on weight bearing as a residual of the stress 
fractures, he also experiences pain from service-connected 
callosities.  In this regard, he was recently found to have a 
somewhat painful and movable callous measuring 1/2 inch by 1/2 
inch in diameter on the plantar surface of his left foot.

As contended by the veteran and as noted above, the medical 
evidence shows that the veteran experiences pain and fatigue 
from residual stress fractures to both feet on prolonged 
weight bearing.  It also shows that he experiences a somewhat 
painful callus on his left foot, as well as slight limitation 
of motion on dorsiflexion of the right foot.  Pain as an 
element of functional loss is one factor to consider when 
rating an orthopedic disability.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).

It is important to keep in mind in ascertaining the veteran's 
appropriate level of impairment that such impairment is based 
on how it affects the veteran's earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this regard, the 
veteran said at a 1997 VA examination that he took a desk job 
right after service until 1975 at which time he began working 
at a VA RO which is where he currently works.  He said that 
his work at the VA has been sedentary in nature and does not 
involve a lot of walking.  He also said that he is on his 
feet at work approximately 10 percent of the time and has not 
lost any appreciable time from work due to pain.

All in all, the evidence of record raises a reasonable doubt 
as to the degree of disability of the veteran's service-
connected residuals of bilateral stress fractures with 
callosities as it places these disabilities somewhere between 
a mild level of impairment (warranting a noncompensable 
rating), and a moderate level of impairment (warranting a 10 
percent rating).  Accordingly, since such doubt is to be 
resolved in the veteran's favor, he is entitled to the higher 
(10 percent) rating for his service-connected foot 
disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5284.


ORDER

A compensable, 10 percent, rating for service-connected 
residuals of a stress fracture with callosities to the 
veteran's right foot is granted.

A compensable, 10 percent, rating for service-connected 
residuals of a stress fracture with callosities to the 
veteran's left foot is granted.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

